Name: Commission Directive 93/102/EC of 16 November 1993 amending Directive 79/112/EEC on the approximation of the laws of the Member States relating to the labelling, presentation and advertising of foodstuffs for sale to the ultimate consumer
 Type: Directive
 Subject Matter: food technology;  marketing;  consumption;  foodstuff;  European Union law;  health
 Date Published: 1993-11-25

 Avis juridique important|31993L0102Commission Directive 93/102/EC of 16 November 1993 amending Directive 79/112/EEC on the approximation of the laws of the Member States relating to the labelling, presentation and advertising of foodstuffs for sale to the ultimate consumer Official Journal L 291 , 25/11/1993 P. 0014 - 0016 Finnish special edition: Chapter 15 Volume 13 P. 0076 Swedish special edition: Chapter 15 Volume 13 P. 0076 COMMISSION DIRECTIVE 93/102/EC of 16 November 1993 amending Directive 79/112/EEC on the approximation of the laws of the Member States relating to the labelling, presentation and advertising of foodstuffs for sale to the ultimate consumerTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 79/112/EEC on the approximation of the laws of the Member States relating to the labelling, presentation and advertising of foodstuffs for sale to the ultimate consumer (1), as last amended by Commission Directive 91/72/EEC (2), and in particular Article 6 (5) (b) thereof, first and second indent, Whereas, according to the scope and effects of the proposed action, the Community measures envisaged by this Regulation are not only necessary but also indispensable for the attainment of the stated objectives; whereas these objectives cannot be achieved by Member States individually, and that furthermore their attainment at Community level is already provided for by Directive 79/112/EEC; Whereas, without detracting from consumer information, additions should be made to the list of ingredients in Annex I to Directive 79/112/EEC for which the category rather than the specific name may be stated; Whereas Annex I to Council Directive 89/107/EEC of 21 December 1988 on the approximation of the laws of the Member States concerning food additives authorized for use in foodstuffs intended for human consumption (3) contains a list of the categories of food additives to which the Directive applies; Whereas this list includes categories which do not appear, or which appear in a different form, in the list given in Annex II to Directive 79/112/EEC; Whereas, in order that the various Community provisions may concord, the Directive 79/112/EEC list should be brought into line with the list approved by the Council within the framework of Directive 89/107/EEC provided that this meets a need for better information for consumers; Whereas the measures laid down by this Directive are in accordance with the opinion of the Standing Committee on Foodstuffs, HAS ADOPTED THIS DIRECTIVE: Article 1 Annex I to Directive 79/112/EEC is hereby replaced by Annex I to this Directive. Article 2 Annex II to Directive 79/112/EEC is hereby replaced by Annex II to this Directive. Article 3 Member States shall, if appropriate, amend their laws, regulations and administrative provisions so that they comply with this Directive by 31 December 1994. The measures concerned must: - permit trade in products complying with this Directive by no later than 1 January 1995, - prohibit trade in products not complying with this Directive with effect from 30 June 1996. They shall immediately inform the Commission thereof. When Member States adopt these provisions, the latter shall contain a reference to this Directive or shall be accompanied by such reference on the occasion of their official publication. The methods of making such a reference shall be laid down by the Member States. Article 4 The present Directive enters into effect on the third day following its publication in the Official Journal of the European Communities. Done at Brussels, 16 November 1993. For the Commission Martin BANGEMANN Vice-President (1) OJ No L 33, 8. 2. 1979, p. 1. (2) OJ No L 42, 15. 2. 1991, p. 27. (3) OJ No L 40, 11. 2. 1989, p. 27. ANNEX I Categories of ingredients which may be designated by the name of the category rather than the specific name "" ID="1">Refined oils other than olive oil> ID="2">'Oil', together with - either the adjective 'vegetable' or 'animal', as appropriate, or - an indication of their specific vegetable or animal origin The adjective 'hydrogenated' must accompany the indication of a hydrogenated oil"> ID="1">Refined fats> ID="2">'Fat', together with - either the adjective 'vegetable' or 'animal', as appropriate, or - an indication of their specific vegetable or animal origin The adjective 'hydrogenated' must accompany the indication of a hydrogenated fat"> ID="1">Mixtures of flour obtained from two or more cereal species> ID="2">'Flour', followed by a list of the cereals from which it has been obtained, in descending order by weight"> ID="1">Starches, and starches modified by physical means or by enzymes> ID="2">Starch"> ID="1">All species of fish where the fish constitutes an ingredient of another foodstuff and provided that the name and presentation of such foodstuff does not refer to a specific species of fish> ID="2">Fish"> ID="1">All types of cheese where the cheese or mixture of cheeses constitutes an ingredient of another foodstuff and provided that the name of presentation of such foodstuff does not refer to a specific type of cheese> ID="2">Cheese"> ID="1">All spices not exceeding 2 % by weight of the foodstuff> ID="2">Spice(s) or mixed spices"> ID="1">All herbs or parts of herbs not exceeding 2 % by weight of the foodstuff> ID="2">Herb(s) or mixed herbs"> ID="1">All types of gum preparations used in the manufacture of gum base for chewing gum> ID="2">Gum base"> ID="1">All types of crumbed baked cereal products> ID="2">Crumbs or rusks as appropriate"> ID="1">All types of sucrose> ID="2">Sugar"> ID="1">Anhydrous dextrose or dextrose monohydrate> ID="2">Dextrose"> ID="1">Glucose syrup and anhydrous glucose syrup> ID="2">Glucose syrup"> ID="1">All types of milk protein (caseins, caseinates and whey proteins) and mixtures thereof> ID="2">Milk proteins"> ID="1">Press, expeller or refined cocoa butter> ID="2">Cocoa butter"> ID="1">All crystallized fruit not exceeding 10 % of the weight of the foodstuff> ID="2">Crystallized fruit"> ID="1">Mixtures of vegetables not exceeding 10 % of the weight of the foodstuff> ID="2">Vegetables"> ID="1">All types of wine as defined in Council Regulation (EEC) No 822/87 (1)> ID="2">Wine ""> (1) OJ No L 84, 27. 3. 1987, p. 1. ANNEX II Categories of ingredients which must be designated by the name of their category followed by their specific name or EC number Colour Preservative Anti-oxidant Emulsifier Thickener Gelling agent Stabilizer Flavour enhancer Acid Acidity regulator Anti-caking agent Modified starch (1) Sweetener Raising agent Anti-foaming agent Glazing agent Emulsifying salts (2) Flour treatment agent Firming agent Humectant Bulking agent Propellent gas (1) The specific name or EC number need not be indicated. (2) Only for processed cheeses and products based on processed cheeses.